164 F. Supp. 2d 1277 (2001)
SUNRISE FINANCIAL, INC., a Utah corporation; and UTCO Associates, Ltd., a Utah limited partnership, Plaintiffs,
v.
PAINEWEBBER, INC., a Delaware corporation; Peter O. Bistrian; CKN Holding, Inc.; Specialty Financing International, Inc.; Pasquale A. Basile; Intercontinental Assets Corporation; and Joseph Steencken, Defendants.
No. 2:96CV0060S.
United States District Court, D. Utah, Central Division.
October 15, 2001.
David R. King, Kruse Landa & Maycock, Salt Lake City, UT, James N. Barber, Salt Lake City, UT, David C. Wright, White & Mabey, Salt Lake City, UT, for Sunrise Financial, Inc.
David L. Arrington, Jeffrey M. Jones, Charles P. Lloyd, Durham Jones & Pinegar, Salt Lake City, UT, David C. Wright, White & Mabey, Salt Lake City, UT, for plaintiff UTCO Associates, Ltd.
Daniel M. Allred, Barbara K. Polich, Keith E. Taylor, Erik A. Christiansen, Shane D. Hillman, Parsons, Behle & Latimer, for defendant PaineWebber, Inc.
Peter O. Bistrian, West Chester, PA, pro se.
Sheila M. Reilly, Christopher A. Barber, Coffield Ungaretti & Harris, Chicago, IL, James S. Jardine, A. Robert Thorup, Ray Quinney & Nebeker, Salt Lake City, UT, Stephen O'Donnell, Piper Marbury Rudnick & Wolfe, Chicago, IL, for defendant Pasquale A. Basile.
David E. Leta, Matthew L. Lalli, Snell & Wilmer LLP, Salt Lake City, UT, for defendant Intercontinental Assets.
Intercontinental Assets, Las Vegas, NV, pro se.
Joseph Steencken, Boca Raton, FL, pro se.

ORDER VACATING JUDGMENT
KIMBALL, District Judge.
Having considered the Stipulation and Joint Motion to Vacate filed by plaintiff UTCO Associates, Ltd. ("UTCO") and defendants PaineWebber, Inc. ("PaineWebber") and Pasquale A. Basile ("Basile"), and good cause appearing therefore,
THE COURT ORDERS AND DECREES, that the Memorandum Decision and Order Denying Plaintiffs' Motion for Partial Summary Judgment and Granting Defendants' Cross-Motion for Summary Judgment, filed May 7, 1998, the Amended Memorandum Decision and Order Denying Plaintiffs' Motion for Partial Summary Judgment and Granting Defendants' Cross-Motion for Summary Judgment, filed May 18, 1998, and the Judgment entered on November 8, 2000, are hereby vacated as to UTCO only, including all *1278 findings of fact and conclusions of law therein with respect to UTCO and its principal, Robert Kent, only. This Order does not vacate the Memorandum Decisions or the Judgment with respect to Sunrise Financial or with respect to any persons or entities who assigned their claims to UTCO and/or Sunrise Financial. The clerk is directed to submit this Order for publication.